Exhibit 10.08

 

GLU MOBILE INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered into between
Glu Mobile Inc. (“Company”) and Nick Earl (“Employee”).  This Agreement is
effective as of November 10, 2016 (the “Effective Date”).

 

In consideration of the promises and the terms and conditions set forth in this
Agreement, the parties agree as follows: 

 

1.         Position and Duties.  As of the Effective Date, Employee will serve
as the Company’s President and Chief Executive Officer.  As the Company’s
President and Chief Executive Officer, Employee will be the most senior officer
of the Company and will render such business and professional services in the
performance of his duties as are customary to such offices and positions in a
Delaware corporation and consistent with the Company’s Certificate of
Incorporation and Bylaws, including general supervision, direction, and control
of the business and officers of the Company, subject in every case to the
direction and control of the Company’s Board of Directors (the “Board”) and its
committees.  Employee shall report directly and solely to the Board.  Employee
agrees to serve without additional remuneration in an executive or director
capacity for one or more direct or indirect subsidiaries of the Company as the
Board may from time to time request.  Employee’s primary place of employment
will be located at the Company’s corporate headquarters in the San Francisco Bay
Area. 

 

2.         Board Service. Employee will be appointed to the Board not later than
thirty (30) days following the Effective Date.  Employee may be removed from the
Board in accordance with applicable law and the Company’s Certificate of
Incorporation and Bylaws.  Upon the termination of Employee’s employment for any
reason, and unless otherwise requested by the Board, Employee will be deemed to
have voluntarily resigned from the Board (and all other positions held at the
Company and its affiliates) without any further action required by Employee or
the Board.  At the Board’s request, Employee will execute any documents
necessary to reflect such resignation.

 

3.         Exclusive Service. Executive shall devote his full business efforts
and time to the Company.  During his employment with the Company, Employee
agrees not to actively engage in any other employment, occupation or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board; provided, however, that Employee may serve in any capacity with any
civic, educational or charitable organization without the prior approval of the
Board, so long as such activities do not materially interfere with Employee’s
duties and obligations under this Agreement.  Employee will also be expected to
comply with and be bound by the Company’s operating policies, procedures and
practices that are from time to time in effect during the term of his
employment. 

 

4.         At‑Will Employment. Employee and the Company understand and
acknowledge that Employee’s employment with the Company constitutes “at-will”
employment, and the employment relationship may be terminated at any time, for
any reason, with or without notice.

 

5.         Compensation and Benefits.

 

5.1    Base Salary. While employed by the Company pursuant to this Agreement,
the Company shall pay the Employee an annual base salary of $450,000 (the “Base
Salary”), payable in accordance with the Company’s normal payroll
practices.  The Compensation Committee of the Board shall periodically review
Employee’s compensation and benefits.





 

--------------------------------------------------------------------------------

 



5.2    Annual Target Bonus. Employee will continue to be eligible to participate
in the Company’s 2016 Executive Bonus Plan, as amended on May 12, 2016 (the
“Bonus Plan”), pursuant to which Employee is eligible to receive an annual cash
bonus with a target of one hundred percent (100%) of Employee’s then current
annual base salary and a maximum cash bonus equal to two hundred percent (200%)
of Employee’s then current annual base salary, subject to the terms and
conditions of the Bonus Plan.  Employee’s participation in any future bonus
plans, and the terms of any such future bonus plans, will be determined by the
Board or the Compensation Committee of the Board. 

 

5.3    Employee Benefits. During Employee’s employment with the Company,
Employee will be eligible to participate in the employee benefit plans currently
and hereafter maintained by the Company of general applicability to other
executive officers of the Company, including, without limitation, the Company’s
group medical, dental, vision, disability, life insurance, flexible-spending
account, 401(k) and employee stock purchase plan and vacation policies.  The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.

 

5.4    Severance Benefits for Termination Without Cause or Involuntary
Termination. If the Employee’s employment with the Company is terminated without
Cause (as such term is defined in the Change of Control Severance Agreement by
and between Employee and the Company with an effective date of November 10, 2016
(the “Change of Control Agreement”)) or is terminated as a result of an
Involuntary Termination (as such term is defined in the Change of Control
Agreement) at any time, other than within twelve (12) months after a Change of
Control (as such term is defined in the Change of Control Agreement), and
Employee delivers to the Company a signed agreement and general release (the
“Release”) and satisfies all conditions to make the Release effective within
sixty (60) days following such termination (the “Release Period”), then, in
addition to Accrued Compensation (as defined below) (which shall be payable
pursuant to the Company’s usual payroll schedule irrespective of whether
Employee signs and returns the Release), the Employee will be entitled to the
following severance benefits (which, to the extent they are payments of money,
shall be payable by the Company not later than fourteen (14) days following
receipt by the Company of the Release):

 

(i)    twelve (12) months of the Employee’s then-current annual base salary,
payable in a lump sum (the “Severance Payment”); and

 

(ii)    until the earlier of (i) the date Employee is no longer eligible to
receive continuation coverage pursuant to COBRA (as such term is defined below),
or (ii) twelve (12) months from the termination date, the Company shall
reimburse Employee for continuation coverage pursuant to COBRA as was in effect
for the Employee (and any eligible dependents) on the day immediately preceding
the termination date; provided, however, that (i) the Employee constitutes a
qualified beneficiary, as defined in Section 4980B(g)(1) of the United States
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder; and (ii) the Employee timely elects continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”).  Notwithstanding the foregoing, if the Company determines that it
cannot provide the foregoing COBRA reimbursements without violating applicable
law or incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide Employee, in lieu thereof, a taxable lump sum payment for the balance of
the COBRA period (the “Cash COBRA”), which payment will equal 100% of the
applicable COBRA premium for the Employee and any dependents.  The number of
months of Cash COBRA to be paid, in any case, shall be reduced by the number of
months of previously reimbursed COBRA premiums.

 

Notwithstanding the foregoing, if the Release Period straddles two calendar
years, then the Severance Payment will be paid on March 15th of the second year.





2

--------------------------------------------------------------------------------

 



6.          Stock Options.

 

6.1    Stock Option Awards. Following the Effective Date and subject to approval
of the Compensation Committee of the Board, the Company will grant Employee two
non-qualified stock options to purchase an aggregate of one million five hundred
thousand (1,500,000) shares of the Company’s Common Stock (the “Options”).  The
Options will be bifurcated into two awards: the first Option award will be a
non-qualified stock option to purchase an aggregate of six hundred fifty
thousand (650,000) shares of the Company’s Common Stock to be granted as soon as
reasonably practicable following the Effective Date (the “First Option”), and
the second Option award will be a non-qualified stock option to purchase an
aggregate of eight hundred fifty thousand (850,000) shares of the Company’s
Common Stock to be granted on the first trading day of 2017 or as soon as
reasonably practicable thereafter (the “Second Option”). Each Option will have
an exercise price equal to the fair market value of the Company’s common stock
on the applicable date of grant and will vest over four (4) years, with
twenty-five percent (25%) of the total number of shares subject to each Option
vesting on the one-year anniversary of the date of grant of the First Option and
the remainder vesting in equal installments on the monthly date of the First
Option’s grant anniversary each month thereafter.  Vesting will depend on
Employee’s continued service with the Company and will be subject to the terms
and conditions of the plan (as applicable) and the written stock option
agreement governing the Options.

 

6.2    Transfer Restrictions. During the period beginning on the grant date of
the First Option and continuing and including the date that is twenty-four (24)
months after the grant date of the First Option, Employee will not offer, sell,
contract to sell, pledge or otherwise transfer or dispose of, directly or
indirectly, the Options or any shares of Common Stock subject to the Options
(the “Lock-Up”) provided, however, that the foregoing restrictions shall not
apply to transfers (i) as a bona fide gift or gifts, (ii) to any trust for the
direct or indirect benefit of the Employee or the immediate family of the
Employee, (iii) by will or the laws of descent, (iv) by operation of law
pursuant to a qualified domestic order or in connection with a divorce
settlement, or (v) pursuant to a bona fide third-party tender offer, merger,
consolidation or other similar transaction made to all holders of the Company’s
capital stock involving a change of control of the Company, provided that in the
event that such tender offer, merger, consolidation or other such transaction is
not completed, the Employee’s shares of Common Stock and the Options shall
remain subject to the provisions of this Lock-Up; provided, however, that in the
case of subclauses (i), (ii), (iii) and (iv)  above, it shall be a condition to
the transfer or distribution that each transferee, donee or distributee shall
execute an agreement stating that such transferee, donee or distributee is
receiving and holding such capital stock subject to the provisions of this
Lock-Up and there shall be no further transfer of such capital stock in
accordance with the Lock-Up. 

 

7.        Expenses Relating to the Performance of Services. The Company will, in
accordance with applicable Company policies and guidelines, reimburse Employee
for all reasonable and necessary expenses directly incurred by Employee in
connection with the performance of services as the Company’s Chief Executive
Officer.  In addition, the Company will reimburse your reasonable attorneys’
fees, not to exceed $10,000, incurred in connection with the consideration and
negotiation of this Agreement.

 

8.        Change of Control Severance Benefits. Employee will execute, and upon
such execution, be entitled to the benefits set forth in the Change of Control
Agreement, attached hereto as Exhibit A, subject to its terms and conditions. 

 

9.        Termination of Employment for Cause, Death, Disability or Voluntary
Separation from Service. In the event of any separation from service of
Employee’s employment by the Company for Cause (as such term is defined in the
Change of Control Agreement) or in the event of the Employee’s death, disability
(as such term is defined in Section 22(e)(3) of the Code or voluntary separation
from service at any time and for any reason, the Employee will be paid only the
Accrued Compensation.





3

--------------------------------------------------------------------------------

 



10.        Accrued Wages and Vacation; Expenses. Without regard to the reason
for, or the timing of, Employee’s termination of employment: (i) the Company
shall pay the Employee any unpaid base salary due for periods prior to the
Termination Date; (ii) the Company shall pay the Employee and other unpaid
vested amounts or benefits under the compensation, incentive and benefit plans
of the Company in which Employee participates; (iii) the Company shall pay the
Employee all of the Employee’s accrued and unused vacation through the
Termination Date; and (iv) following submission of proper expense reports by the
Employee, the Company shall reimburse the Employee for all expenses reasonably
and necessarily incurred by the Employee in connection with the business of the
Company prior to the Termination Date (the  “Accrued Compensation”).  These
payments shall be made promptly and within the period of time mandated by law.

 

11.       Miscellaneous.    

 

11.1    Arbitration. The parties agree that any controversy or claim arising out
of or relating to this Agreement, or the breach thereof, shall be submitted to
the American Arbitration Association (“AAA”) and that a neutral arbitrator will
be selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes.  The arbitration proceedings will allow for discovery
according to the rules set forth in the National Rules for the Resolution of
Employment Disputes (the “Rules”).  All arbitration proceedings shall be
conducted in Santa Clara County, California.  Except as provided by the Rules,
arbitration shall be the sole, exclusive and final remedy for any dispute
between Employee and the Company.  Accordingly, except as provided for by the
Rules, neither Employee nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.  In addition to the right
under the Rules to petition the court for provisional relief, Employee agrees
that any party may also petition the court for injunctive relief where either
party alleges or claims a violation of this Agreement.

 

11.2    Indemnification.  The Company will continue to provide you
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation and Bylaws, in addition to coverage under any directors and
officers insurance policies maintained by the Company, with such indemnification
to be on terms determined by the Board or any of its committees, but in no case
less favorable than those provided to any other executive officer or director of
the Company.

 

11.3    Section 409A. To the extent (i) any payments to which Employee becomes
entitled under this agreement, or any agreement or plan referenced herein, in
connection with Employee’s separation from service from the Company constitute
deferred compensation subject to Section 409A of the Code and (ii) Employee is
deemed at the time of such separation from service to be a “specified” employee
under Section 409A of the Code, then such payment or payment shall not be made
or commence until the earliest of (i) the expiration of the six (6)-month period
measured from the date of Employee’s “separation from service” (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code with
the Company or (ii) the date of Employee’s death following such separation from
service; provided, however, that such deferral shall only be effected to the
extent required to avoid adverse tax treatment to Employee, including (without
limitation) the additional twenty percent (20%) tax for which Employee would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.  Upon the expiration of the applicable deferral period, any
payments which would have otherwise been made during that period (whether in a
single sum or in installments) in the absence of this paragraph shall be paid to
Employee or Employee’s beneficiary in one lump sum.  For purposes of this
Agreement, no payment will be made to Employee upon termination of Employee’s
employment unless such termination constitutes a “separation from service”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and Section 1.409A-1(h) of the regulations promulgated
thereunder.  Except as otherwise expressly provided herein, to the extent any
expense reimbursement or the provision of any in-kind benefit under this
Agreement (or otherwise referenced herein) is determined to be subject to (and
not exempt from) Section 409A of the Code, the amount of any such expenses
eligible for reimbursement, or the provision of any in-kind benefit, in one
calendar year shall not affect the expenses eligible for reimbursement or in
kind benefits to be provided in any other calendar year, in no event shall any
expenses be reimbursed after the last day of the calendar year following the
calendar year in which





4

--------------------------------------------------------------------------------

 



you incurred such expenses, and in no event shall any right to reimbursement or
the provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.  To the extent that any provision of this Agreement is
ambiguous as to its exemption or compliance with Section 409A, the provision
will be read in such a manner so that all payments hereunder are exempt from
Section 409A to the maximum permissible extent, and for any payments where such
construction is not tenable, that those payments comply with Section 409A to the
maximum permissible extent.  To the extent any payment under this Agreement may
be classified as a “short-term deferral” within the meaning of Section 409A,
such payment shall be deemed a short-term deferral, even if it may also qualify
for an exemption from Section 409A under another provision of Section
409A.  Payments pursuant to this Agreement (or referenced in this Agreement),
and each installment thereof, are intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the regulations under Section 409A.  A
termination of employment is intended to constitute a “separation from service”
within the meaning of Section 409A.

 

11.4    Severability. If any provision of this Agreement shall be found by any
arbitrator or court of competent jurisdiction to be invalid or unenforceable,
then the parties hereby waive such provision to the extent of its invalidity or
unenforceability, and agree that all other provisions in this Agreement shall
continue in full force and effect.

 

11.5    No Waiver. The failure by either party at any time to require
performance or compliance by the other of any of its obligations or agreements
shall in no way affect the right to require such performance or compliance at
any time thereafter.  The waiver by either party of a breach of any provision
hereof shall not be taken or held to be a waiver of any preceding or succeeding
breach of such provision or as a waiver of the provision itself.  No waiver of
any kind shall be effective or binding, unless it is in writing and is signed by
the party against whom such waiver is sought to be enforced.

 

11.6    Assignment. This Agreement and all rights hereunder are personal to
Employee and may not be transferred or assigned by Employee at any time.  The
Company may assign its rights, together with its obligations hereunder, to any
parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of its business and
assets, provided, however, that any such assignee assumes the Company’s
obligations hereunder.

 

11.7    Withholding. All sums payable to Employee hereunder shall be in United
States Dollars and shall be reduced by all federal, state, local and other
withholding and similar taxes and payments required by applicable law.

 

11.8    No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

11.9    Entire Agreement. This Agreement (and the exhibit(s) hereto) constitute
the entire agreement and understanding between the parties relating to the
subject matter contained herein.

 

11.10    Amendment. The parties understand and agree that this Agreement may not
be amended, modified or waived, in whole or in part, expect in a writing
executed by both Employee and the Board.

 

11.11    Binding Nature. This Agreement shall be binding upon, and inure to the
benefit of, the successors and personal representatives of the respective
parties hereto.  Employee acknowledges that she has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.





5

--------------------------------------------------------------------------------

 



 

11.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same agreement.

 

11.13    Governing Law. This Agreement and the rights and obligations of the
parties hereto shall be construed in accordance with the laws of the State of
California, without giving effect to the principles of conflict of laws.

 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement as of
the date indicated below.

 

Glu Mobile Inc.

    

Employee

 

 

 

/s/ Benjamin T. Smith, IV

 

/s/ Nick Earl

 

 

 

Name:

Benjamin T. Smith, IV

 

Nick Earl

Title: Lead Director and Chairman of the

 

 

Compensation Committee

 

 

 

6

--------------------------------------------------------------------------------